Exhibit 10.28

MEDIVATION, INC.

STOCK APPRECIATION RIGHT GRANT NOTICE

(AMENDED AND RESTATED 2004 EQUITY INCENTIVE AWARD PLAN)

Medivation, Inc. (the “Company”), pursuant to its Amended and Restated 2004
Equity Incentive Award Plan (the “Plan”), hereby grants to Participant the
number of Stock Appreciation Rights set forth below (the “Award”). This Award is
subject to all of the terms and conditions as set forth herein and in the Stock
Appreciation Right Agreement and the Plan, each of which is attached hereto and
incorporated herein in its entirety.

 

  Participant:  

 

    Date of Grant:  

 

    Vesting Commencement Date:  

 

    Number of Stock Appreciation Rights:  

 

    Strike Price (Per share):  

 

    Total Strike Price:  

 

    Expiration Date:  

 

 

 

Vesting Schedule:   [25% of the Award (rounded down to the next whole number of
shares) shall vest one year after the Vesting Commencement Date, and 1/48th of
the Award (rounded down to the next whole number of shares) shall vest on the
first day of each full month thereafter, so that all of the Award shall be
vested on the first day of the 48th month after the Vesting Commencement Date.]

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Stock Appreciation Right Grant Notice, the Stock
Appreciation Right Agreement and the Plan (together, the “Award Documents”).
Participant acknowledges and agrees that this Stock Appreciation Right Grant
Notice and the Stock Appreciation Right Agreement may not be modified, amended
or revised except in a writing signed by Participant and a duly authorized
officer of the Company. Participant further acknowledges that as of the Date of
Grant, the Award Documents set forth the entire understanding between
Participant and the Company regarding the Award.

The Participant may designate receipt and acceptance of the Award and the terms
of the Award Documents via electronic confirmation in accordance with
instructions that accompany an electronic delivery of this Stock Appreciation
Right Grant Notice by the Company to Participant.

 

ATTACHMENTS:   Stock Appreciation Right Agreement and Amended and Restated 2004
Equity Incentive Award Plan

 

1.



--------------------------------------------------------------------------------

MEDIVATION, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE AWARD PLAN

STOCK APPRECIATION RIGHT AGREEMENT

Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Agreement”), Medivation, Inc. (the
“Company”) has granted you under its Amended and Restated 2004 Equity Incentive
Award Plan (the “Plan”) the number of Stock Appreciation Rights indicated in
your Grant Notice at the strike price indicated in your Grant Notice (the
“Award”). This Agreement shall be deemed to be agreed to by the Company and you
upon your electronic acceptance of the Award. Defined terms not explicitly
defined in this Stock Appreciation Agreement or the Grant Notice but defined in
the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows:

1. GRANT OF THE AWARD. This Award represents your right to receive on a future
date either (i) a cash payment or (ii) shares of Stock, as applicable pursuant
to Section 4 below. As of the date of grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of Stock Appreciation Rights subject to the Award. This Award was
granted in consideration of your services to the Company. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the Stock Appreciation Rights or the
delivery of the cash payment or Stock in settlement of the Award.

2. VESTING. Subject to the limitations contained herein, your Award will vest as
provided in your Grant Notice (subject to acceleration pursuant to Section 11.2
of the Plan), provided that vesting will cease upon a Termination of Service.

For purposes of this Agreement “Termination of Service” means the time when the
service relationship (whether as an Employee or a consultant) between the
Participant and the Company or any Subsidiary is terminated for any reason, with
or without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death or Disability; but excluding (a) a termination
where there is a simultaneous reemployment or continuing employment or
consultancy of the Participant by the Company or any Subsidiary or a parent
corporation thereof (within the meaning of Section 422 of the Code), (b) at the
discretion of the Committee, a termination which results in a temporary
severance of the employee-employer relationship, and (c) at the discretion of
the Committee, a termination which is followed by the simultaneous establishment
of a consulting relationship by the Company or a Subsidiary with the former
Employee. The Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to Termination of Service for the purposes
of this Agreement, including, but not by way of limitation, the question of
whether, for Participants who are Employees of the Company or any of its
Subsidiaries, a Termination of Service resulted from a discharge for Cause, and
all questions of whether particular leaves of absence for Participants who are
Employees of the Company or any of its Subsidiaries constitute Terminations of
Service. Notwithstanding any other provision of the Plan or this Agreement, the
Company or any Subsidiary has an absolute and unrestricted right to terminate
the Participant’s employment and/or consultancy at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company and the Participant.

For purposes of this Agreement, “Cause,” as determined by the Board good faith,
Employee has:

 

  (1) failed to perform his or her stated duties in all material respects, which
failure continues for fifteen (15) days after Employee’s receipt of written
notice of the failure from the Company;



--------------------------------------------------------------------------------

  (2) intentionally and materially breached any provision of any written
agreement with the Company, and has not cured such breach within fifteen
(15) days after Employee’s receipt of written notice of the breach from the
Company (provided that, the Company’s written notice is not required if
Employee’s breach is not reasonably capable of cure);

 

  (3) demonstrated Employee’s personal dishonesty in connection with his or her
employment with the Company;

 

  (4) engaged in willful misconduct in connection with his or her employment
with the Company;

 

  (5) engaged in a breach of fiduciary duty in connection with his or her
employment with the Company; or

 

  (6) willfully violated any material law, rule or regulation, or final
cease-and-desist order (other than minor traffic violations or similar
offenses), been convicted or pled guilty (including a no contest plea) to any
felony, or engaged in other serious misconduct of such a nature that Employee’s
continued employment may reasonably be expected to cause the Company substantial
economic or reputational injury.

3. NUMBER OF STOCK APPRECIATION RIGHTS AND STRIKE PRICE. The number of Stock
Appreciation Rights granted in respect of your Award and their strike price per
share referenced in your Grant Notice may be adjusted from time to time pursuant
to Article 11 of the Plan.

4. CALCULATION OF APPRECIATION AND SETTLEMENT. Until such time, if any,
following the Date of Grant as the stockholders of the Company approve an
increase in the number of shares of Stock available for issuance under the Plan
or a successor equity plan to the Plan, the Award will be settled only by cash
payment. Following such approval, the Award will be settled only in Stock. The
cash amount payable or the value of the Stock issued, as applicable, upon
exercise of your Award shall be equal the number of vested Stock Appreciation
Rights subject to your Award multiplied by the excess, if any, of (i) the Fair
Market Value on the exercise date over (ii) the Strike Price on the date of
grant (as indicated in your Grant Notice) (the “Appreciation Value”). If the
Award is settled in Stock, the number of shares of Stock deliverable upon
exercise of your Award shall be determined by dividing the Appreciation Value by
the Fair Market Value per share of Stock on the Exercise Date (as defined in
Section 5); provided, however, that no factional shares shall be issued and, in
lieu thereof, the Participant shall receive a cash payment representing the Fair
Market Value of such fractional share on the Exercise Date.

5. EXERCISE. Participant may only exercise this Award to the extent vested in
accordance with Section 2. To exercise this Award, Participant must provide a
written Notice of Exercise to the Company in the form provided by the Company.
The Exercise Date will be the business day on which Participant’s written and
signed Notice of Exercise is received by the Company at the location designated
in the Notice of Exercise before or during normal business hours for that
location on that day. If the Notice of Exercise is received after normal
business hours for a given day, then the Exercise Date will be treated as the
following business day.



--------------------------------------------------------------------------------

6. CASH SETTLEMENT; DELIVERY OF SHARES. Upon exercise of this Award at a time
when it may only be settled in cash, the Company shall pay to you (or, in the
case of death, to your beneficiary pursuant to Section 8) a cash amount equal to
the Appreciation Value determined in accordance with Section 4, but subject to
withholding pursuant to Section 11. Upon exercise of this Award at a time when
it may only be settled in Stock, the Company shall issue and deliver to you (or,
in the case of death, to your beneficiary pursuant to Section 8) the
certificates representing the shares of Stock determined in accordance with
Section 4 (the “Certificates”). The Certificates, when issued, shall be
registered in your name (or your beneficiary, in the case of death) and, subject
to Section 10, will be delivered within thirty (30) days following the Exercise
Date. However, in the event that the Company determines that you are subject to
its policy regarding insider trading of the Company’s stock and any shares are
scheduled to be delivered to you on a day (the “Original Distribution Date”)
that does not occur during an open “window period” applicable to you, as
determined by the Company in accordance with such policy, then the Certificates
covering such shares shall not be delivered on such Original Distribution Date
and shall instead be delivered as soon as practicable within the next open
“window period” applicable to you pursuant to such policy. The form of delivery
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

7. RESTRICTIVE LEGENDS. Any shares of Stock issued pursuant to this Award shall
be endorsed with appropriate legends, if any, determined by the Company.

8. TERM. To the extent vested in accordance with Section 2, exercised pursuant
to Section 5, and settled via cash payment or Stock issuance pursuant to
Section 4, such portion of your Award shall expire concurrently therewith, and
to the extent not vested at the time of your Termination of Service, such
portion of your Award shall expire immediately; provided, however, in all
events, if not previously expired, your Award shall expire on the Expiration
Date indicated in your Grant Notice.

9. TRANSFERABILITY. Your Award is not transferable except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Stock pursuant to Section 6 of
this Agreement.

10. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Subsidiary, or of the Company or any Subsidiary to continue your
employment. In addition, nothing in your Award shall obligate the Company or any
Subsidiary, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
consultant for the Company or any Subsidiary.

11. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is exercised, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll, any cash amounts payable to you pursuant to this Award or that number
of whole shares of Stock otherwise deliverable to you pursuant to this Award
having a Fair Market Value not in excess of the Taxation (defined below)
determined by the applicable minimum statutory rates, and you otherwise agree to
make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Subsidiary
that arise in connection with the exercise of your Award.



--------------------------------------------------------------------------------

(b) Your Award will not exercised unless and until the Company and/or any
Subsidiary are satisfied in their absolute discretion that either (i) you have
made payment, or have made arrangements satisfactory to the Company and/or any
Subsidiary for the payment to it of such sum as is sufficient to meet any
withholding liability to Taxation in any jurisdiction which is or would be
recoverable from you following exercise of your Award, and in respect of which
the Company and/or any Subsidiary is liable to account in any jurisdiction; or
(ii) you have entered into an agreement with the Company and/or any Subsidiary
(in a form satisfactory to the Company or such Subsidiary) to ensure that such a
payment is made by you including, without limitation, amounts in respect of any
employers’ social security (or the local law equivalent thereof) or other forms
of Taxation. Accordingly, your Award may not be exercised even though your Award
is vested, and the Company shall have no obligation to make any cash payment or
deliver shares of Stock in settlement of your Award as provided for herein
unless such obligations are satisfied. “Taxation” shall include all forms of
taxation including employees’ and employers’ social security, income tax and any
other taxes of whatever nature in any jurisdiction together with any amount
payable by any Subsidiary in respect of which the Subsidiary has a duty to
account as a result of any laws of any jurisdiction relating to taxation.

12. PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or any Subsidiaries hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, social security or equivalent tax identification number, salary,
nationality, job title, and details of your Award (collectively, the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data” or
similar classification under applicable local law and be subject to additional
restrictions on collection, processing and use of the same under such laws. Such
data include but are not limited to Personal Data and any changes thereto, and
other appropriate personal and financial data about you. You hereby provide
express consent to the Company or any Subsidiaries to collect, hold, and process
any such Personal Data and Sensitive Personal Data. You also hereby provide
express consent to the Company and/or any Subsidiaries to transfer any such
Personal Data and Sensitive Personal Data outside the country in which you are
employed or retained. The legal persons for whom such Personal Data are intended
are the Company and any broker company providing services to the Company in
connection with the administration of the Plan. You have been informed of your
right to access and correct your Personal Data and/or Sensitive Personal Data by
applying to the Company representative identified on the Grant Notice.

13. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of this Award.

(b) The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

(c) This Award and any other Awards under the Plan are voluntary and occasional
and do not create any contractual or other right to receive future awards or
other benefits in lieu of future awards, even if similar awards have been
granted repeatedly in the past.

(d) All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the size of such
awards and performance and other conditions applied to the awards, will be at
the sole discretion of the Company.

(e) The value of this Award is an extraordinary item of compensation, which is
outside the scope of your employment, service contract or consulting agreement,
if any. This Award shall



--------------------------------------------------------------------------------

not form part of any past, current or future entitlement to remuneration or
benefits which you may have under any contract of employment with the Company
nor form any part of any such contract of employment between you and the
Company.

(f) This Award, and any income derived therefrom are a potential bonus payment
not paid in lieu of any cash salary compensation and not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, life or accident insurance benefits,
pension or retirement benefits or similar payments.

(g) In the event of the involuntary Termination of Service, your eligibility to
receive [payments or] Stock under the Award or the Plan, if any, will terminate
effective as of the date that you are no longer actively employed or retained
regardless of any reasonable notice period mandated under local law, except as
expressly provided in this Agreement.

(h) The future value of your Award and the Stock Appreciation Rights is unknown
and cannot be predicted with certainty. You do not have, and will not assert,
any claim or entitlement to compensation, indemnity or damages arising from the
termination of this Award or diminution in value of this Award and you
irrevocably release the Company, its Subsidiaries and, if applicable, your
employer, if different from the Company, from any such claim that may arise.

(i) The Plan and this Award set forth the entire understanding between you, the
Company and any Subsidiary regarding the Award or any other cash payment in
respect of the Stock Appreciation Rights and supersedes all prior oral and
written agreements pertaining to this Award.

14. DELIVERY OF DOCUMENTS AND NOTICES. Any document relating to participating in
the Plan and/or notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery, or upon deposit in the U.S. Post Office
or foreign postal service, by registered or certified mail, with postage and
fees prepaid, addressed to the other party at the e-mail address, if any,
provided for you by the Company or a Subsidiary or at such other address as such
party may designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include the Plan prospectus, Grant Notice, Agreement,
Certificates and U.S. financial reports of the Company, may be delivered to you
electronically. Such means of delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Committee’s discretion.

(b) Consent to Electronic Delivery. You acknowledge that you have read
Section 14 of this Agreement and consent to the electronic delivery of the Plan
documents, as described in Section 14 of this Agreement. You acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail at [            ]. You further acknowledge
that you will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, you understand that you
must provide the Company or any designated third party with a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [            ]. Finally, you understand that you are not required to consent
to electronic delivery.



--------------------------------------------------------------------------------

15. SECURITIES LAW COMPLIANCE. The grant of your Award and the issuance of any
shares of Stock pursuant the Award shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. You may not be issued any shares of Stock pursuant to the Award if
the issuance of shares of Stock would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, you may not be issued any shares of Stock pursuant
to the Award unless (i) a registration statement under the Securities Act shall
at the time of issuance be in effect with respect to the shares of Stock or
(ii) in the opinion of legal counsel to the Company, the shares of Stock may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. YOU ARE CAUTIONED THAT THE
SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares of Stock pursuant to the
Award shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the issuance of any shares of Stock pursuant to
the Award, the Company may require you to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.